Supreme Court

                                                                                No. 2018-314-Appeal.
                                                                                No. 2019-20-Appeal.
                                                                                (P 18-335)

                  Sheila Bentley                     :


                         v.                          :


                 Keven McKenna.                      :


                                              ORDER

        These consolidated appeals came before this Court for a prebriefing conference in May

2019.1 At that time, the parties were ordered to appear and show cause why the issues raised in

these appeals should not be summarily decided. Nevertheless, due to defendant’s serious health

exigencies, this case has not been scheduled for oral argument. After examining the record in this

case, we are of the view that oral argument is not necessary for the resolution of this case, and that

the appeals may be decided on the memoranda submitted by or on behalf of the parties.

        This case concerns a complaint for divorce filed by the plaintiff, Sheila Bentley. In a

responsive pleading, the defendant, Kevin McKenna, demanded a jury trial and took exception to

the ruling of a justice of the Family Court that he was not entitled to a jury. The trial justice granted

the complaint for divorce, and a decision pending entry of final judgment entered in November

2018.



1
  The defendant first filed an interlocutory appeal, taking exception to the denial of his pretrial
motion for a trial by jury. The defendant’s second appeal was posttrial, wherein defendant took
the same exception. Because both appeals address an identical issue, we granted plaintiff’s motion
to consolidate the appeals.
                                                  -1-
       Before this Court, defendant again presses that his right to a jury trial was violated because

a jury trial in his divorce proceeding was not permitted. His argument is that article 1, section 15

of the Rhode Island Constitution says: “The right of trial by jury shall remain inviolate.”

       However, this is not the first time we have addressed that argument. Ninety-two years ago,

in Budlong v. Budlong, 142 A. 537 (R.I. 1928), this Court considered whether it was error for a

justice of the Superior Court to deny a motion for a jury trial in a divorce proceeding. 2 Budlong,
142 A. at 540. The appellant in that case based her argument upon the same constitutional article

to which defendant here ties his argument. We said:

               “The respondent excepted to the denial of her motion for a jury trial
               of this cause. The respondent bases that exception upon the
               constitutional provision that ‘the right of trial by jury shall remain
               inviolate.’ The right to demand a jury trial in divorce cases did not
               exist at the time of the adoption of the Constitution; hence the
               constitutional provision is inapplicable in this case.” Id.

       Budlong remains good law, and we shall not depart from its holding. The judgment of the

Family Court is affirmed.3


2
  At that time, Superior Court exercised jurisdiction over domestic matters. Legislation creating
the Family Court was not enacted until 1961. General Laws 1956 § 8-10-3, as enacted by The
Family Court Act, P.L. 1961, ch. 73, § 1.
3
  The defendant also seems to argue that, when Rhode Island ratified its new constitution after the
State Constitutional Convention of 1986, the “voters of [t]he State of Rhode Island intended that
Family Court would provide the right to a jury trial in the Family Court.” He also argues that the
addition of the Equal Protection and Due Process Clauses of the Rhode Island Constitution
following the 1986 Convention means “that the jury trial could not be eliminated.” We reject these
and any other arguments defendant offers that a right to a jury trial exists in cases of divorce,
whether by virtue of the Rhode Island Constitution, the United States Constitution, or otherwise.
When the Rhode Island Constitution was ratified following the 1986 Convention, “[t]he right to
demand a jury trial in divorce cases did not exist[,]” Budlong v. Budlong, 142 A. 537, 540
(R.I. 1928), and article 1, section 15 is inapplicable. Nothing in the changes made to the
constitution in 1986 added the right to a trial by jury in divorce cases. On the federal front,
defendant’s allusion to the Seventh Amendment to the United States Constitution is similarly
unavailing. See Penn v. Penn, 14 V.I. 522, 529 (V.I. 1978) (“[T]here is no right to a trial by jury
in an action for divorce because, at or before the adoption of the Seventh Amendment, such actions
were tried by the ecclesiastical courts without the aid of a jury. Divorce actions, therefore, are not
within the scope of a constitutional provision that preserves the right to a jury trial where it existed
                                                 -2-
                                                rd
       Entered as an Order of this Court this 23 day of June, 2020.




                                                                        /s/
                                                              __________________________
                                                                  Clerk




at common law.”). See generally John K. Matsumoto, Why No Right to Jury Trial in Marital
Dissolution Actions, 11 J. Contemp. Legal Issues 202, 202 (2000) (explaining that “[t]he Federal
Constitution’s seventh amendment guarantee of jury trial in civil cases is of no direct assistance”).
                                                -3-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Sheila Bentley v. Keven McKenna.
                                     No. 2018-314-Appeal.
Case Number                          No. 2019-20-Appeal.
                                     (P 18-335)
                                     June 23, 2020
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Superior Court
Source of Appeal
                                     General Magistrate Felix E. Gill
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Veronica Assalone, Esq.
Attorney(s) on Appeal
                                     Victoria S. Lombardi, Esq.
                                     For Defendant:

                                     Keven McKenna, Pro Se




SU-CMS-02B (revised November 2016)